                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 RITA E. RIDDLE,

           Plaintiff,                                Case No. 17-10905
                                                     Honorable Laurie J. Michelson
 v.

 COMMISSIONER OF SOCIAL
 SECURITY,

           Defendant.


      OPINION AND ORDER ACCEPTING REPORT AND RECOMMENDATION [ 27]
          DENYING THE PLAINTIFF’S MOTION FOR ATTORNEY FEES [23]


        Rita Riddle applied for Disability Insurance Benefits based upon numerous ailments,

including fibromyalgia, hypothyroidism, and obesity. Her claim was denied, and she eventually

appealed to this Court. In February 2018, the Court remanded the case and directed the ALJ to

apply SSR 12-2p to assess Riddle’s fibromyalgia in determining Riddle’s residual functional

capacity (RFC). Riddle then filed a motion for attorney fees under the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. The Court referred the motion to Magistrate Judge Patricia T. Morris,

who issued a Report and Recommendation that Riddle’s motion be denied. In the alternative,

Magistrate Judge Morris recommended that Riddle’s motion be granted in part and denied in

part—awarding Riddle fees for the hours requested but at a reduced hourly rate. Riddle now

objects.

        For the reasons stated below, the Court overrules Riddles objections and accepts the

Magistrate Judge’s primary recommendation that Riddle’s motion be denied.

                                                I.
       Motions for attorney fees referred to a magistrate judge are regarded as dispositive matters,

requiring fresh review by the district court. See Fed.R.Civ.P. 54(d)(2)(D); Massey v. City of

Ferndale, 7 F.3d 506, 510-11 (6th Cir. 1993) (finding that a motion for attorney fees is dispositive).

So this Court will perform a de novo review of those portions of the Magistrate Judge’s Report

and Recommendation to which Riddle has objected. See 28 U.S.C. § 636(b). The Court need not

and does not perform a de novo review of the report’s unobjected-to-findings. Thomas v. Arn, 474

U.S. 140, 150 (1985); Garrison v. Equifax Info. Servs., LLC, No.10-13990, 2012 WL 1278044, at

*8 (E.D. Mich. Apr. 16, 2012).

                                                 II.

       To recover attorney fees under the EAJA, the claimant must satisfy three conditions: (1)

she must be a prevailing party; (2) the Government’s opposing position must have been without

substantial justification; and (3) there must be no special circumstances that warrant denial of fees.

See Willis v. Sullivan, 931 F.2d 390, 401 (6th Cir. 1991); Ratliff v. Commissioner of Soc. Sec., 465

F. App’x 459, 460 (6th Cir. 2012).

       “The government's ‘position’ comprehends both the United States’ underlying action and

its litigation position.” Delta Eng’g v. United States, 41 F.3d 259, 261 (6th Cir. 1994). “[T]he

relevant inquiry concerning the government’s position was whether it was reasonable for the

Commissioner to defend the ALJ’s decision to deny benefits.” Ratliff, 465 F. App’x at 460. That

position is “substantially justified” when justified “to a degree that could satisfy a reasonable

person;” that is, if it has a “reasonable basis in both law and fact.” Pierce v. Underwood, 487 U.S.

552, 553 (1988). That a Court ultimately disagrees with the Commissioner’s position does not

preclude a finding that her argument had a reasonable basis in both law and fact. See DeLong v.

Comm’r of Soc. Sec., 748 F.3d 723, 726–27 (6th Cir. 2014). 



                                                  2
       Riddle objects to the Magistrate Judge’s conclusion that the Commissioner’s position was

substantially justified. The Magistrate Judge found that the Government’s position “as a whole”

had a reasonable basis in law and fact.

       The Court agrees.

       The Commissioner’s position had a reasonable basis in law. The Commissioner asserted

that Riddle’s argument regarding the ALJ’s failure to adequately discuss the diagnostic criteria in

SSR 12-2p was rejected by the Sixth Circuit in Luukkonen v. Comm’r of Soc. Sec., 653 F. App’x

393 (6th Cir. 2016). In Luukkonen, the ALJ failed to explicitly apply SSR 12-2p in his denial of

benefits to a claimant with fibromyalgia. Id. The Sixth Circuit found the ALJ’s failure to explicitly

cite SSR 12-2p harmless because he had acknowledged the claimant’s fibromyalgia and

considered testimony regarding symptoms unique to the claimant’s condition in rendering his

decision—doing, in essence, what SSR 12-2p directs the ALJ to do. Id. at 399. Although this Court

distinguished Luukkonen from Riddle’s case in its opinion, the Government’s reliance on it was

reasonable as the case presented similar factual and legal issues.

       The Commissioner’s position also had a reasonable basis in fact. The Court’s remand was

narrow. The Court noted that the ALJ’s narrative did not make clear whether he implicitly

considered the symptoms of fibromyalgia as required by SSR 12-2p in assessing Riddle’s RFC.

Given the uncertainly, and potential for prejudice had those symptoms not been considered, the

Court remanded on this narrow issue. But, as the Magistrate Judge notes, the record could permit

an inference that the ALJ did consider Riddle’s fibromyalgia symptoms because he asked

questions at the hearing such as whether her condition caused “flares” or was at the “same

intensity.” (ECF No. 27, PageID.815–816.) While the Court ultimately did not agree that the ALJ

incorporated these issues into his RFC assessment, the Court cannot find that the Government did



                                                 3
not have a reasonable basis in fact to argue that the ALJ, based upon some of the questions he

asked at the hearing, did indeed consider Riddle’s fibromyalgia symptoms. (ECF No. 15,

PageID.704.)

       Having looked at the issue anew, the Court finds that the Government reasonably relied on

Luukkonen and the record to argue that the ALJ adequately applied SSR 12-2p in the assessment

of Riddle’s RFC. So the Court will accept the Magistrate Judge’s finding of the same.1

                                              III.

       For the reasons stated, the Court OVERRULES Riddle’s objections and ACCEPTS the

Magistrates Judge’s Report recommending that Riddle’s motion for attorney fees be denied (ECF

No. 27).

       IT IS SO ORDERED.

                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE
 Date: March 2, 2019




                                 CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing document was served upon the attorneys
of record on March 2, 2019 using the Court’s ECF System.


                                            s/William Barkholz
                                            Case Manager to
                                            Honorable Laurie J. Michelson




                                                            
1
   Riddle also makes two objections to the Magistrate Judge’s alternative recommendation. Because
the Court accepts the Magistrate Judge’s initial recommendation, it need not address Riddle’s
additional objections. 

                                               4
